Abatement Order filed October 13, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00572-CV
                                  ____________

MIRADA ENERGY, LLC, MIRADA WILD BASIN HOLDING COMPANY,
      LLC AND MIRADA ENERGY FUND I, LLC, Appellants

                                        V.

 OASIS PETROLEUM INC., OASIS PETROLEUM NORTH AMERICA,
   LLC, OASIS MIDSTREAM SERVICES, LLC, OASIS MIDSTREAM
 PARTNERS LP, BIGHORN DEVCO LLC, BOBCAT DEVCO LLC, AND
               BEARTOOTH DEVCO LLC, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-19911

                           ABATEMENT ORDER

      Notice was filed on October 7, 2020 that appellees Oasis Petroleum Inc., Oasis
Petroleum North America, LLC, and Oasis Midstream Services, LLC (collectively
“the Debtors”) are in bankruptcy. The Debtors petitioned for voluntary bankruptcy
protection in the United States Bankruptcy Court for the Southern District of Texas
on September 30, 2020 under case number 20-34771, In re Oasis Petroleum, Inc.

      A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.

                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                           2